DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-11 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 9 of claim 3, the Applicant recites “the LC circuit”. However, it is unclear to the Examiner as to which “LC circuit” the Applicant is referring to (i.e. Which ones of the “first, second, or third LC circuits” recited previously in claim 3?). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser et al. US Patent 5,966,283.
As per claims 1-2, Glaser et al. discloses in Fig. 2 an EMP filter apparatus (e.g. surge suppression circuit 11), comprising:
as per claim 1, a discharging part (e.g. discharge stage 18) primarily discharging a transient voltage due to a high altitude electromagnetic pulse (HEMP) (Col. 1 lines 15-19; As stated, the invention suppresses transient voltages cause by lightning (i.e. “high altitude electromagnetic pulse (HEMP)”) when the HEMP is inputted through an input part (e.g. connector 12) receiving a radio frequency (RF) signal of an antenna (e.g. antenna side); a band pass filtering part (Col. 6 lines 39-41, circuit 22a which includes choke 46 to make circuit 22a function as a band pass filter) that secondarily blocks a residual current primarily discharged by the discharging part and passes only a signal of a preset frequency band to output it through an output part (Band pass filter 22a inherently functions to pass signals within a pass band to a right terminal of the filter 22a and blocks signals (i.e. “a residual current primarily discharged by the discharging part”) outside of the pass band, as well-known in the art.); and a residual current eliminating part (e.g. second discharge stage 20) that limits a transient voltage of the HEMP by eliminating a residual current passing through the band pass filtering part (Col. 6 lines 15-19; The stage 20 discharges low voltage, fast rising transient signals which pass through the circuit 22a.); and
as per claim 2, wherein the discharging part primarily limits the transient current by discharging a transient voltage due to the HEMP by using a gas discharging tube (e.g. gas discharge tube 30).
Allowable Subject Matter
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843